

 S3119 ENR: Endangered Salmon Predation Prevention Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 3119IN THE SENATE OF THE UNITED STATESAN ACTTo allow for the taking of sea lions on the Columbia River and its tributaries to protect
			 endangered and threatened species of salmon and other nonlisted fish
 species.1.Short titleThis Act may be cited as the Endangered Salmon Predation Prevention Act.2.Sense of CongressIt is the sense of the Congress that—(1)preventing predation by sea lions, recovery of listed salmonid stocks, and preventing future listings of fish stocks in the Columbia River under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) is a vital priority; and(2)the Federal Government should continue to fund lethal and nonlethal removal, and deterrence, measures for preventing such predation.3.Taking of sea lions on the Columbia River and its tributaries to protect endangered and threatened
 species of salmon and other nonlisted fish speciesSection 120(f) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1389(f)) is amended to read as follows:(f)Temporary marine mammal removal authority on the waters of the Columbia River or its tributaries(1)Removal authorityNotwithstanding any other provision of this Act, the Secretary may issue a permit to an eligible entity to authorize the intentional lethal taking on the waters of the Columbia River and its tributaries of individually identifiable sea lions that are part of a population or stock that is not categorized under this Act as depleted or strategic for the purpose of protecting—(A)species of salmon, steelhead, or eulachon that are listed as endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(B)species of lamprey or sturgeon that are not so listed as endangered or threatened but are listed as a species of concern.(2)Permit process(A)In generalAn eligible entity may apply to the Secretary for a permit under this subsection.(B)Timelines and procedures of applicationThe timelines and procedures described in subsection (c) shall apply to applications for permits under this subsection in the same manner such timelines apply to applications under subsection (b).(C)CoordinationThe Secretary shall establish procedures to coordinate issuance of permits under this subsection, including application procedures and timelines, delegation and revocation of permits to and between eligible entities, monitoring, periodic review, and geographic, seasonal take, and species-specific considerations.(D)Duration of permitA permit under this subsection shall be effective for a period of not more than 5 years, and may be renewed by the Secretary.(3)Limitations on annual takingsThe Secretary shall apply the process for determining limitations on annual take of sea lions under subsection (c) to determinations on limitations under this subsection, and the cumulative number of sea lions authorized to be taken each year under all permits in effect under this subsection shall not exceed 10 percent of the annual potential biological removal level for sea lions.(4)Qualified individualsIntentional lethal takings under this subsection shall—(A)be humane within the meaning of such term under section 3(4);(B)require that capture, husbandry, transportation, and euthanasia protocols are based on standards propagated by an Institutional Animal Care and Use Committee and that primary euthanasia be limited to humane chemical methods; and(C)be implemented by agencies or qualified individuals described in subsection (c)(4), or by individuals employed by the eligible entities described in paragraph (6).(5)Suspension of permitting authorityIf, 5 years after the date of the enactment of the Endangered Salmon Predation Prevention Act, the Secretary, after consulting with State and tribal fishery managers, determines that lethal removal authority is no longer necessary to protect salmonid and other fish species from sea lion predation, the Secretary shall suspend the issuance of permits under this subsection.(6)Eligible entity defined(A)DefinitionIn this subsection, the term eligible entity means—(i)with respect to removal in the mainstem of the Columbia River, from river mile 112 to the McNary Dam and its tributaries in the State of Washington, and its tributaries in the State of Oregon above Bonneville Dam, the State of Washington, the State of Oregon, and the State of Idaho;(ii)with respect to removal in the mainstem Columbia River from river mile 112 to the McNary Dam and its tributaries within the State of Washington and in any of its tributaries above Bonneville Dam within the State of Oregon, the Nez Perce Tribe, the Confederated Tribes of the Umatilla Indian Reservation, the Confederated Tribes of the Warm Springs Reservation of Oregon, and the Confederated Tribes and Bands of the Yakama Nation; and(iii)with respect to removal in the Willamette River and other tributaries of the Columbia River within the State of Oregon below Bonneville Dam, a committee recognized by the Secretary under subparagraph (D).(B)Delegation authorityThe Secretary may allow eligible entities described in clause (i) or (ii) of subparagraph (A) to delegate their authority under a permit under this subsection to the Columbia River Intertribal Fish Commission for removal in the mainstem of the Columbia River above river mile 112 and below McNary Dam, in the Columbia River tributaries in the State of Washington, or in tributaries within the State of Oregon above Bonneville Dam and below McNary Dam.(C)Additional delegation authorityThe Secretary may allow an eligible entity described in subparagraph (A)(i) to delegate its authority under a permit under this subsection to any entity described in subclause (i) or (ii) of subparagraph (A) with respect to removal in the mainstem of the Columbia River above river mile 112 and below McNary Dam, in the Columbia River tributaries in the State of Washington, or in tributaries in the State of Oregon above Bonneville Dam and below McNary Dam.(D)Committee requirements(i)In generalThe Secretary shall recognize a committee established in accordance with this subparagraph as being eligible for a permit under this subsection, for purposes of subparagraph (A)(iii).(ii)MembershipA committee established under this subparagraph shall consist of the State of Oregon and each of the following:(I)The Confederated Tribes of Siletz Indians or the Confederated Tribes of the Grand Ronde Community, or both.(II)The Confederated Tribes of the Warm Springs or the Confederated Tribes of the Umatilla Reservation, or both.(iii)Majority agreement requiredA committee established under this subparagraph may take action with respect to a permit application and removal under this subsection only with majority agreement by the committee members.(iv)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to a committee established under this subparagraph.(7)Individual exceptionFor purposes of this subsection, any sea lion located upstream of river mile 112 and downstream of McNary Dam, or in any tributary to the Columbia River that includes spawning habitat of threatened or endangered salmon or steelhead is deemed to be individually identifiable.(8)Significant negative impact exceptionFor purposes of this subsection, any sea lion located in the mainstem of the Columbia River upstream of river mile 112 and downstream of McNary Dam, or in any tributary to the Columbia River that includes spawning habitat of threatened or endangered salmon or steelhead is deemed to be having a significant negative impact, within the meaning of subsection (b)(1).(9)DefinitionIn this subsection, the term Indian tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)..4.Treaty rights of federally recognized indian tribesNothing in this Act or the amendments made by this Act shall be construed to enlarge, confirm, adjudicate, affect, or modify any treaty or other right of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).5.ReportNot later than 3 years after the date of the enactment of this Act, the Secretary of Commerce shall study and report to Congress on the effects of deterrence and the lethal taking of sea lions on the recovery of endangered and threatened salmon and steelhead stocks in the waters of the Columbia River and the tributaries of the Columbia River subject to section 120(f) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1389(f)), as amended by this Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate